United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Conroe, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1570
Issued: April 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2020 appellant, through counsel, filed a timely appeal from a July 23, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss,
for schedule award purposes.
FACTUAL HISTORY
On November 25, 2019 appellant, then a 56-year-old air interdiction agent, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss in both ears due
1

5 U.S.C. § 8101 et seq.

to factors of his federal employment, including noise from jet engines and firearms. He noted that
he first became aware of his condition on August 13, 2019 and of its relation to his federal
employment on August 20, 2019. Appellant did not stop work.
In a development letter dated December 10, 2019, OWCP informed appellant of the
deficiencies of his claim and advised him of the type of factual and medical evidence necessary to
establish his claim. It provided a questionnaire for his completion and requested that he submit a
narrative medical report from his physician, which contained a detailed description of findings and
diagnoses, explaining how his employment duties caused or aggravated his medical condition. In
a separate development letter of even date, OWCP requested that the employing establishment
provide additional information regarding appellant’s exposure to noise due to factors of his federal
employment, including comments from a knowledgeable supervisor regarding the accuracy of his
statements. It afforded both parties 30 days to respond.
Appellant submitted a December 30, 2019 audiogram performed by Michael Doing, a
medical assistant and audiology extern.
In a January 6, 2020 statement, appellant explained that he was exposed to noise levels of
93 to 160 decibels (dBs) from aircraft and during quarterly firearms qualifications over his 21
years of federal service. He indicated that, although he had been using hearing protection provided
by the employing establishment, he still developed some hearing loss.
On February 4, 2020 OWCP referred appellant, the case record, along with a statement of
accepted facts (SOAF) and an otologic evaluation questionnaire, to Dr. Paul W. Loeffler, a Boardcertified otolaryngologist serving as a second opinion physician, regarding the nature, extent, and
causal relationship of his hearing loss.
In his May 20, 2020 report, Dr. Loeffler reviewed the SOAF and completed the
questionnaire. He opined that appellant sustained work-related bilateral sensorineural hearing loss
and tinnitus. Dr. Loeffler recommended hearing aids. An updated audiogram dated May 20, 2020
revealed the following dB losses at 500, 1,000, 2,000, and 3,000 Hertz (Hz): 20, 20, 25, and 20,
respectively, for the right ear and 15, 15, 15, and 25, respectively, for the left ear. Dr. Loeffler
calculated zero percent hearing impairment on the left, zero percent hearing impairment on the
right, and zero percent binaural hearing impairment. Using a tinnitus impairment chart, he
determined that appellant had a tinnitus impairment rating of two percent, which corresponded
with a description of a mild impairment where the tinnitus may be muted by environmental sounds
and forgotten with activities. Dr. Loeffler then added two percent to the calculation for binaural
hearing impairment of zero percent to find a total of two percent binaural hearing impairment. He
diagnosed bilateral sensorineural hearing loss and tinnitus and attributed the conditions to noise
exposures during appellant’s federal civilian employment. Dr. Loeffler indicated that appellant
reached maximum medical improvement (MMI) on May 20, 2020.
By decision dated June 23, 2020, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss and bilateral tinnitus due to his employment-related noise exposure.

2

On June 24, 2020 OWCP referred the medical records and SOAF to Dr. Jeffrey Israel, a
Board-certified otolaryngologist serving as a district medical adviser (DMA), for calculation of
appellant’s percentage of hearing loss.
On July 1, 2020 Dr. Israel reviewed the medical evidence, including Dr. Loeffler’s report,
the December 2019 and May 20, 2020 audiograms, and the SOAF. He concluded that, in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment2 (A.M.A., Guides), appellant had zero percent monaural hearing loss in
each ear and zero percent binaural hearing loss. The DMA disagreed with Dr. Loeffler’s two
percent tinnitus rating and noted that a tinnitus award cannot be rendered when there is a zero
percent binaural hearing loss. He recommended yearly audiograms, noise protection for
appellant’s ears, and hearing aids for both hearing loss. The DMA determined that appellant had
reached MMI on May 20, 2020, the date of the latest audiogram in the records and used by
Dr. Loeffler to determine the current hearing impairment.
By decision dated July 23, 2020, OWCP denied appellant’s schedule award claim, finding
that the evidence of record was insufficient to establish that his accepted hearing loss condition
was severe enough to be considered ratable.
LEGAL PRECEDENT
The schedule award provisions of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The sixth edition of the
A.M.A., Guides5 has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are averaged.7 Then, the fence of 25 dBs is deducted because, as the A.M.A., Guides
points out, losses below 25 dBs result in no impairment in the ability to hear everyday speech

2

A.M.A., Guides (6th ed. 2009).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Supra note 2.

6

P.H., Docket No. 20-0633 (issued October 20, 2020); V.M., Docket No. 18-1800 (issued April 23, 2019).

7

Supra note 2 at 250.

3

under everyday conditions.8 The remaining amount is multiplied by a factor of 1.5 to arrive at the
percentage of monaural hearing loss.9 The binaural loss of hearing is determined by calculating
the loss in each ear using the formula for monaural loss, the lesser loss is multiplied by five, then
added to the greater loss and the total is divided by six to arrive at the amount of the binaural
hearing loss.10 The Board has concurred in OWCP’s adoption of this standard for evaluating
hearing loss.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, for schedule award purposes.
OWCP properly referred appellant to Dr. Loeffler for a second opinion examination to
evaluate his hearing loss. In his May 20, 2020 report, Dr. Loeffler noted appellant’s audiogram
findings and concluded that his binaural sensorineural hearing loss was due to his workplace noise
exposures. He determined that appellant had zero percent monaural hearing loss in each ear and
two percent binaural hearing loss for tinnitus.
On July 1, 2020 the DMA reviewed Dr. Loeffler’s report and concurred that appellant had
zero percent monaural hearing loss in each ear. Testing at the frequency levels of 500, 1,000,
2,000, and 3,000 Hz revealed losses of 20, 20, 25, and 20 dBs, respectively, for the right ear, and
15, 15, 15, and 45 dBs, respectively, for the left ear. The DMA totaled the dB losses to 85 on the
right and 90 on the left. These values, when divided by four, resulted in an average hearing loss
of 21.25 on the right and 22.5 on the left, which when reduced by the 25 dB fence, were reduced
to zero. When multiplied by 1.5, the resulting monaural loss in each ear was zero percent. The
DMA, therefore, found a total of zero percent binaural hearing loss.
The Board finds that the DMA properly concluded that appellant did not have permanent
impairment of his hearing warranting a schedule award.12 Although appellant has accepted
employment-related hearing loss, it is not sufficiently severe to be ratable for schedule award
purposes.13
The Board notes that, while Dr. Loeffler found two percent hearing loss due to tinnitus, the
DMA properly explained that because appellant’s hearing loss was not ratable, he was not entitled
to a schedule award for tinnitus. The A.M.A., Guides provide that, if tinnitus interferes with
activities of daily living (ADL’s), including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation and emotional well-being, up to five percent may be
8

Id.; C.D., Docket No. 18-0251 (issued August 1, 2018).

9

Id.

10

Id.

11

V.M., supra note 6.

12

B.E., Docket No. 18-1785 (issued April 1, 2019).

13

W.T., Docket No. 17-1723 (issued March 20, 2018); E.D., Docket No. 11-0174 (issued July 26, 2011).

4

added to a measurable binaural hearing loss.14 A schedule award for tinnitus, however, is not
payable unless the medical evidence establishes that the condition caused or contributed to a
ratable hearing loss.15 As such, the Board has held that, in the absence of ratable hearing loss, a
schedule award for tinnitus is not appropriate.16 Accordingly, the Board finds that appellant is not
entitled to a schedule award for tinnitus.17
Appellant also submitted a December 30, 2019 audiogram. However, this audiogram does
not constitute probative medical evidence because it was not certified by a physician as being
accurate. The Board has held that, if an audiogram is prepared by an audiologist, it must be
certified by a physician as being accurate before it can be used to determine the percentage of
hearing loss.18
The Board finds that there is no current medical evidence of record supporting that
appellant has ratable hearing loss under OWCP’s standardized procedures for rating hearing loss.19
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, for schedule award purposes.

14

Id. See also Robert E. Cullison, 55 ECAB 570 (2004).

15

J.G., Docket No. 19-0891 (issued October 1, 2019).

16

Id. See also D.G., Docket No. 16-1486 (issued December 16, 2016).

17

G.G., Docket No. 18-0566 (issued October 2, 2018).

18

See R.H., Docket No. 18-1721 (issued March 25, 2019).

19

L.H., Docket No. 18-0696 (issued November 28, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the July 23, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

